Citation Nr: 1716392	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  12-14 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.

The issue of entitlement to a disability rating in excess of 30 percent for PTSD is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Entitlement to a TDIU was denied by an April 2016 rating decision by the Houston, Texas RO.

In November 2013, the Veteran provided testimony at a videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Following appellate review in March 2014, the Board inferred a claim for TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Both claims were remanded for further development.  
  

FINDINGS OF FACT

1.  The most probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's PTSD is productive of functional impairment worse than comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  The Veteran's sole service connected disability, PTSD, has not rendered him unable to secure and follow a substantially gainful occupation.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U .S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F. R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice for the PTSD claim was provided in a letter dated in May 2011.  The required notice for the TDIU claim was provided in a letter dated in July 2014.  The Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009). 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, to include affording VA examinations.  As noted above, the PTSD claim was previously remanded by the Board in March 2014 primarily to obtain a current VA examination. A VA examination was conducted in December 2014.  With respect to the TDIU claim, in a July 2014 letter, the Veteran was asked to complete an application for a TDIU (VA Form 21-8940), which he did not do.  Thus, the Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268   (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).

Accordingly, the Board will address the merits of the Veteran's claims.


Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F. R ., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38  
U.S.C.A. § 1155; 38 C.F. R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's PTSD is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The current regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.  

Pursuant to Diagnostic Code 9411, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. 

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). DSM-IV at 46-47.

The Veteran's current claim for an increased rating for PTSD was received on 
May 10, 2011.  

Initially, the Board notes that in addition to PTSD, the medical evidence also shows treatment for depressive disorder.  The Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). The medical evidence in the instant case generally does not differentiate between the symptomatology associated with the Veteran's PTSD and that resulting from depressive disorder.  Accordingly, for the purpose of this decision, the Board will attribute all of the Veteran's psychiatric symptoms to his service-connected PTSD.

On VA examination in June 2011, the Veteran reported that he had some occupational difficulty.  He was currently working for his son in his rim shop and had some conflict with his son over this.  He reported increased irritability and a mildly depressed mood.  He previously worked in sales selling insurance.  He was divorced.  He reported that he had a couple of friends.  He did not go out very often as he generally did not have time because of work.  He reported that he had nightmares approximately twice a month.  He had some intrusive memories.  He identified psychological distress associated with fireworks and fire crackers.  He presented as somewhat detached but he did not appear to have a restricted affect.  He had some mild arousal symptoms including some mild temper problems and an occasional increased startle response.  He identified hypervigilance and some mild attention and concentration problems.  He also reported that he was treated for periods of depression in the past.  He did not experience any significant symptoms of mania.  He reported that he had a couple of panic attacks but that these were fairly rare and associated with situations that would include panic like symptoms in the general population, like the robbery of his son's store.  He did not appear to have any psychotic symptoms.  

On mental status examination, the Veteran was noted to be well dressed in business casual attire.  He was clean and appropriately groomed.  His attitude was generally open.  His motor activity and speech were normal.  His mood could be mildly depressed.  His affect was appropriate and mood congruent.  This thought processes were clear, logical and goal oriented.  There were no delusions, hallucinations, suicidal or homicidal ideation or specific obsessions or preoccupations.  He was oriented times three.  His attention and concentration were good.  His insight and judgement also appeared to be good.  The diagnosis was PTSD, mild to moderate and depression, not otherwise specified.  A GAF score of 61 was assigned.  The examiner felt that the Veteran was able to obtain and maintain gainful employment in the competitive market and noted that he was currently working with his son seven days a week.  His current problems with employment appeared to be specific to environmental factors, such as the job market and were not due to his PTSD symptoms.  The examiner also felt that the Veteran's depression was more likely due to current life circumstances and not secondary to PTSD or military experiences.  The PTSD experiences appeared to be causing only mild social dysfunction secondary to mild irritability and some interpersonal interactions.     

On VA examination in December 2014, the Veteran reported that he continued to be employed in his son's business.  He lived with his mother.  He described his relationships with both his mother and son as "okay."  He reported having three close friends.  His free time was spent reading.  He reported mild occupational dysfunction due to PTSD symptoms, as well as depressive symptoms and interpersonal conflicts that appeared to be personal in nature and stem from low frustration tolerance.  The Veteran reported the following changes in his functioning since his last examination:  re-experimentation symptoms and intrusive recollections twice a week.  His thoughts were occasionally triggered by customers' remarks and he would go for a walk to avoid outbursts.  He denied experiencing flashbacks.  He reported ongoing nightmares about combat stressors, which occurred twice a week.  He presented with mild avoidance of thoughts and conversations about Vietnam.  He denied verbal or physical outbursts.  He identified hypervigilance.  He was able to concentrate on his work tasks.  He denied panic attacks.  He denied overt psychotic process, including visual/auditory hallucinations and delusions.  He denied obsessions.  He denied any significant symptoms of mania.  He denied forgetfulness.  He maintained his hygiene.  

On VA mental status examination, the Veteran was casually and appropriately groomed.  His eye contact was appropriate.  He was alert and oriented to person, place and time.  His mood was dysphoric.  His affect was constricted but congruent with mood and topics discussed.  His thoughts were logical and goal-directed.  There was no evidence of delusions or hallucinatory phenomena at the time of the evaluation.  His speech was clear, relevant and coherent.  His insight was fair.  He denied current suicidal ideation, plan, means, and/or intent.  He also denied homicidal ideation, plan, means, and/or intent.  

The examiner provided diagnoses of PTSD and unspecified depressive disorder.  The examiner stated that it was not possible to differentiate what symptoms are attributable to each psychiatric diagnosis as there was considerable overlap between the two conditions.  In general, following symptoms were attributed to PTSD:  nightmares, intermittent intrusive recollections, occasional emotional distress upon reminders of stressor, mild hypervigilance, and avoidance of thoughts/reminders of stressors.  Depressive disorder symptoms include:  episodes of depressed mood, variable motivation and fatigue.  Symptoms attributable to both PTSD and depression include decreased interest and irritability.  The examiner felt that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.       

VA treatment records dated from 2010 to 2016 show that the Veteran continued to attend individual and group counseling sessions for depression and anxiety.

Based on the above, the Board finds that the functional impairment clinically attributed to the Veteran's PTSD most nearly approximate the criteria for the current 30 percent evaluation throughout the rating period on appeal and assignment of the next higher 50 percent evaluation, or any higher evaluation, is not warranted.  The Veteran has exhibited symptoms of sleep disturbance, intrusive memories, some hypervigilance, and irritability which are contemplated by the current 30 percent evaluation.  The symptoms and clinical findings the June 2011 examination report are more or less the same as those recorded in the December 2014 VA examination report.  

The Veteran is competent to report the symptoms he experiences, and the Board finds him credible in this regard.  However, the demonstrated severity and frequency of the reported symptoms, discussed above, are consistent with the functional impairment contemplated by the assigned schedular evaluation.  He has been shown to be able to maintain stable relationships, and his thought processes are essentially unimpaired.  His impaired attention and concentration have been clinically characterized as only mild.  Further, his memory and recall have been shown to be either intact or only mildly impaired.  There has been no homicidal or suicidal ideation.  The Veteran did not have panic attacks, impaired judgment, impaired abstract thinking or circumstantial, circumlocutory or stereotyped speech.

In view of the foregoing, the evidence does not reflect that the Veteran has symptoms productive of functional impairment more comparable to occupational and social impairment with reduced reliability and productivity, which would warrant a 50 percent evaluation, functional impairment more comparable to occupational and social impairment with deficiencies in most areas, which would warrant a 70 percent evaluation, or functional impairment more comparable to total occupational and social impairment, which would warrant a 100 percent evaluation.  Consequently, the Board finds that a rating in excess of 30 percent for PTSD is not warranted.  

In addition, the Board notes that the reported GAF score of 61is indicative of mild symptoms and is reflective of the Veteran's PTSD symptomatology.  The Board has considered the actual symptoms and resulting impairment as set forth above, and concludes that a rating in excess of 30 percent is not warranted for the Veteran's PTSD.

TDIU claim

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disability or disabilities, from obtaining and maintaining any form of gainful employment consistent with his/her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

There are two regulatory subsections that allow for a TDIU.  The first, called a "schedular TDIU," is found at 38 C.F.R. § 4.16(a) and requires that certain disability rating percentages be in place. Either the Board or the AOJ can grant a schedular TDIU in the first instance. The second, called an "extraschedular TDIU," is found at 38 C.F.R. § 4.16(b). It does not have the percentage requirement, but cannot be granted by the Board or the AOJ in the first instance, it must be submitted to VA's Director, Compensation Service in the first instance.  38 C.F.R. § 4.16(b). 

The schedular TDIU subsection provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 
 40 percent disability in combination, the following will be considered as one disability: 1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

In this case, as noted above, the Veteran's PTSD is evaluated as 30 percent disabling, and the Veteran does not have any other service-connected disability. Thus, he does not meet the scheduler criteria for an assignment of a TDIU pursuant to 38 C.F.R. § 4.16(a).  The Board has also determined that referral for extra-schedular consideration for an award of a TDIU under 38 C.F.R. § 4.16(b) is also not appropriate in this case.  

During his November 2013 hearing before the Board, the Veteran testified that his service-connected PTSD significantly affected his occupational functioning.  He reported that he currently worked for his son at a shop which makes car rims, and that his PTSD affects how he treats the customers.  He also noted that his son has threatened to terminate his employment as a result of his behavior, which is substantially influenced by his PTSD.  

While it is clear that the Veteran has some occupational and functional impairment as a result of his psychiatric disability, the evidence does not support that the Veteran's PTSD precludes him from securing and following a substantial gainful employment.  Throughout the rating period, the Veteran has maintained his employment at his son's business.  While the Veteran does note some friction with certain customers as well as his son, he has managed to control his behavior.   Moreover, the June 2011 VA examiner felt that the Veteran was able to obtain and maintain competitive employment in the competitive job market.  The December 2014 VA examiner stated that the Veteran's PTSD would only cause occasional decreases in his ability to perform occupational tasks.  

The Board further notes that the Veteran was asked to supplement the record with a formal application for a TDIU, which would have provided more information as to his education, training, and employment history, but that he did not respond.  

Consequently, the Board finds that the evidence of record does not demonstrate that the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected PTSD at this time.  A referral for extraschedular consideration of an award of a TDIU under 38 C.F.R. § 4.16(b) is not appropriate in this case.  See 38 C.F.R. §§ 3.102, 4.16(b). 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).



ORDER

Entitlement to a rating in excess of 30 percent for PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


